                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


ERIC JONELLE COCHRAN,

                     Petitioner,

v.                                                         Case No. 3:17-cv-10-J-32JRK
                                                                    3:08-cr-49-J-32JRK

UNITED STATES OF AMERICA,

                     Respondent.


                                        ORDER

       This case is before the Court on Petitioner Eric Jonelle Cochran’s Motion Under

28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1, § 2255 Motion)

and Supporting Memorandum (Civ. Doc. 2, Memorandum). 1 The United States has

responded in opposition, arguing that the § 2255 Motion is both untimely and

meritless. (Civ. Doc. 6, Response). Petitioner did not file a reply. Accordingly, the case

is ripe for a decision.

       Under Rule 8(a) of the Rules Governing Section 2255 Proceedings, the Court

has determined that an evidentiary hearing is not necessary to decide the motion. See

Rosin v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (an evidentiary hearing on

a § 2255 motion is not required when the petitioner asserts allegations that are




1     Citations to the record in the underlying criminal case, United States v. Eric
Cochran, No. 3:08-cr-49-J-32JRK, will be denoted “Crim. Doc. __.” Citations to the
record in the civil § 2255 case, No. 3:17-cv-10-J-32JRK, will be denoted “Civ. Doc. __.”
                                            1
affirmatively contradicted by the record or patently frivolous, or if in assuming that

the facts he alleges are true, he still would not be entitled to any relief). For the reasons

below, Petitioner’s § 2255 Motion is due to be dismissed as untimely.


    I.      Background


         On February 6, 2008, a grand jury charged Petitioner with one count of

possession of a firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g) and

924(e). (Crim. Doc. 1, Indictment). Petitioner pled not guilty and proceeded to trial.

(See Crim. Doc. 49, Trial Tr. Vol. I; Crim. Doc. 50, Trial Tr. Vol. II). Following a two-

day jury trial, the jury returned a guilty verdict. (Crim. Doc. 41, Jury Verdict).

         At sentencing, the Court determined that Petitioner qualified to be sentenced

under the Armed Career Criminal Act (ACCA) based on prior convictions for (1)

burglary, (2) the sale, manufacture, delivery, or possession with intent to sell,

manufacture, or deliver cocaine within 1,000 feet of a convenience business, and (3)

the sale or delivery of cocaine. (Crim. Doc. 48, Sentencing Tr. at 3-10). Petitioner did

not object to the ACCA enhancement or the validity of the prior convictions. (Id. at 3,

8, 9). 2 After considering the factors under 18 U.S.C. § 3553(a), the Court sentenced



2      The Court notes that Petitioner did not raise a challenge to his ACCA
enhancement based on the burglary conviction or Johnson v. United States, 135 S. Ct.
2551 (2015) (holding that the ACCA’s residual clause is void for vagueness). Even if
Petitioner had done so, such a challenge would be untimely because Petitioner did not
file the § 2255 Motion until more than one year after the Johnson decision. See 28
U.S.C. § 2255(f)(3). And, even if Petitioner had raised a timely Johnson claim, the
claim would fail on the merits under Beeman v. United States, 871 F.3d 1215, 1221-
25 & n.5 (11th Cir. 2017), cert. denied, 139 S. Ct. 1168 (2019). The record contains no
evidence that, at the time of sentencing in 2008, the Court actually relied on the
residual clause to impose the ACCA enhancement. See also Swatzie v. United States,

                                             2
Petitioner to the ACCA’s mandatory minimum term of 180 months in prison. (Id. at

26; Crim. Doc. 45, Judgment).

      Petitioner appealed his conviction, arguing that the Court erred in denying a

motion for judgment of acquittal because there was insufficient evidence to support a

guilty verdict. United States v. Cochran, 329 F. App’x 244, 245 (11th Cir. 2009).

Specifically, Petitioner

      argue[d] that the jury was “confronted with equally persuasive theories
      of guilt and innocence” and that a rational trier of fact could not have
      found guilt beyond a reasonable doubt because “the government's case
      rested on the testimony of a singular officer,” “another person was
      present at the scene where the gun was recovered,” and Cochran's
      fingerprints were not on the gun or the bullets found by the arresting
      officer.

Id. The Eleventh Circuit rejected each of these arguments, concluding that there was

sufficient evidence for the jury to find Petitioner guilty. Id. at 245-46. Thus, the court

affirmed Petitioner’s conviction and sentence.

      Petitioner then sought certiorari review from the Supreme Court. However, the

Supreme Court denied certiorari review on October 13, 2009. Cochran v. United

States, 558 U.S. 959, 130 S. Ct. 426, 175 L.Ed.2d 292 (2009). Petitioner’s conviction

and sentence became final on that date. See Clay v. United States, 537 U.S. 522, 527

(2003) (“Finality attaches when [the Supreme] Court … denies a petition for a writ of




758 F. App’x 833 (11th Cir. 2019) (petitioner was ineligible for relief from his ACCA
sentence under Johnson, even though his four Florida burglary convictions would no
longer qualify under the enumerated offense clause following United States v. Esprit,
841 F.3d 1235 (11th Cir. 2016)).

                                            3
certiorari….”). Petitioner did not file the instant § 2255 Motion until more than seven

years later. 3


    II.      Petitioner’s § 2255 Motion


          Petitioner raises three grounds for relief in his § 2255 Motion, each alleging the

ineffective assistance of counsel. In Ground One, Petitioner claims that counsel gave

ineffective assistance by failing to move to suppress evidence and to dismiss the

indictment based on a defective probable cause affidavit. (Civ. Doc. 1 at 4; Civ. Doc. 2

at 5-8). Specifically, Petitioner claims that the police officer who arrested him

committed a Franks violation4 by omitting facts from the arrest affidavit about

whether his informants – a fellow officer who performed lookout duties and elderly

residents of an assisted living facility who complained about drug activity – provided

sufficiently reliable information to support the arrest. Petitioner also disputes the

arresting officer’s statement in the arrest affidavit that he recovered drugs and a

firearm from Petitioner. In Ground Two, Petitioner claims that counsel gave

ineffective assistance by failing to object to the ACCA enhancement on the ground that




3       Under the prison mailbox rule, a pro se prisoner's court filing is deemed filed
on the date it is delivered to prison authorities for mailing. Houston v. Lack, 487 U.S.
266, 276 (1988). According to Petitioner, he signed and submitted the § 2255 Motion
for mailing on December 27 or December 28, 2016. (Civ. Doc. 1 at 12).
4      In Franks v. Delaware, the Supreme Court held that if a defendant establishes
by a preponderance of the evidence that an officer included a false statement in a
warrant affidavit, either knowingly, intentionally, or with reckless disregard for the
truth, “and, with the affidavit's false material set to one side, the affidavit's remaining
content is insufficient to establish probable cause, the search warrant must be voided
and the fruits of the search excluded to the same extent as if probable cause was
lacking on the face of the affidavit.” 438 U.S. 154, 156 (1978).

                                              4
his prior drug convictions did not meet the ACCA’s definition of a serious drug offense.

(Civ. Doc. 1 at 5; Civ. Doc. 2 at 9-10). 5 In Ground Three, Petitioner claims that counsel

gave ineffective assistance at sentencing by failing to contest whether his prior

convictions counted separately under U.S.S.G. §§ 4A1.2 and 4B1.2 and the ACCA.

(Civ. Doc. 1 at 6-7; Civ. Doc. 2 at 10-11). 6 Regarding the statute of limitations,

Petitioner contends that the actual innocence exception and § 2255(e)’s saving clause

relieve him from the time bar. (Civ. Doc. 1 at 11; Civ. Doc. 2 at 2-4).


    III.   Discussion


       Under the Antiterrorism and Effective Death Penalty Act (AEDPA), there is a

one-year statute of limitations for a federal prisoner to file a motion to vacate, set

aside, or correct sentence. 28 U.S.C. § 2255(f). The limitations period runs from the

latest of four trigger dates.


       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by
           governmental action in violation of the Constitution or laws of the
           United States is removed, if the movant was prevented from making
           a motion by such governmental action;

5      The Court observes that the United States Supreme Court granted certiorari
review in Shular v. United States, No. 18-6662, to review whether a violation of
Florida Statute Section 893.13(1)(a) is a “serious drug offense” under the ACCA
because the statute lacks a mens rea requirement with respect to the illicit nature of
the substance. However, the Eleventh Circuit’s decision in United States v. Smith, 775
F.3d 1262, 1268 (11th Cir. 2014), which held that § 893.13(1)(a) is a serious drug
offense, remains binding until expressly overruled. Moreover, even if the Supreme
Court rules that § 893.13(1)(a) is not a serious drug offense, Petitioner frames his
arguments as ineffective assistance of counsel claims. But counsel cannot be faulted
for not predicting a Supreme Court decision issued more than a decade in the future.
6      In Ground Three, Petitioner also refers to a violation of the Ex Post Facto
Clause, but he does not develop this allegation.

                                            5
      (3) the date on which the right asserted was initially recognized by the
          Supreme Court, if that right has been newly recognized by the
          Supreme Court and made retroactively applicable to cases on
          collateral review; or

      (4) the date on which the facts supporting the claim or claims presented
          could have been discovered through the exercise of due diligence.
Id. “The § 2255(f) statute of limitations ‘requires a claim-by-claim approach to

determine timeliness.’” Beeman, 871 F.3d at 1219 (citing Zack v. Tucker, 704 F.3d 917,

924, 926 (11th Cir. 2013) (en banc)).

      “Typically, the applicable triggering date is ‘the date on which the judgment of

conviction becomes final.’” Id. (citing 28 U.S.C. § 2255(f)(1)). Here, Petitioner’s § 2255

Motion is not timely under § 2255(f)(1) because he did not file the motion until more

than seven years after his conviction and sentence became final. As noted earlier, his

conviction became final on October 13, 2009, when the Supreme Court denied his

petition for a writ of certiorari. Cochran, 558 U.S. 959. However, Petitioner did not

file his § 2255 Motion until December 2016. (Civ. Doc. 1 at 12). As such, Petitioner’s §

2255 Motion is untimely under § 2255(f)(1). Additionally, Petitioner neither invokes

nor alleges circumstances that suggest any of his claims are timely under §§ 2255(f)(2)-

(4). Indeed, the legal and factual bases for his ineffective assistance claims have

existed since the date his conviction and sentence became final.

      To get around the time bar, Petitioner asserts that he is actually innocent of the

offense. “[A] showing of actual innocence provides an exception to the time-bar under

AEDPA.” Mims v. United States, 758 F. App'x 890, 892 (11th Cir. 2019) (citing

McQuiggin v. Perkins, 569 U.S. 383, 386, 394-95 (2013)). However, the actual

innocence exception is supposed to “remain ‘rare’ and ... only be applied in the

                                            6
‘extraordinary case.’” Schlup v. Delo, 513 U.S. 298, 321 (1995). The actual innocence

doctrine is “exceedingly narrow in scope as it concerns a petitioner's ‘actual’

innocence rather than his ‘legal’ innocence.” Johnson v. Alabama, 256 F.3d 1156, 1171

(11th Cir. 2001) (citations omitted). “To show actual innocence of the crime of

conviction, a movant ‘must show that it is more likely than not that no reasonable

juror would have found [him] guilty beyond a reasonable doubt’ in light of the new

evidence of innocence.” McKay v. United States, 657 F.3d 1190, 1196 (11th Cir. 2011)

(quoting Schlup, 513 U.S. at 327). A petitioner must support the actual innocence

claim “with new reliable evidence—whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence—that was not

presented at trial.” Schlup, 513 U.S. at 324. Then, “the habeas court must consider all

the evidence, old and new, incriminating and exculpatory, without regard to whether

it would necessarily be admitted under rules of admissibility that would govern at

trial.” House v. Bell, 547 U.S. 518, 538 (2006) (emphasis added) (quotation marks and

citation omitted). Additionally, “the court may consider how the timing of the

submission and the likely credibility of the affiants bear on the probable reliability of

that evidence.” Schlup, 513 U.S. at 332. Only if the Court is persuaded that more likely

than not, in light of all the evidence, no reasonable juror would have convicted the

petitioner can the petitioner pass through the actual innocence gateway. Bousley v.

United States, 523 U.S. 614, 623 (1998) (“To establish actual innocence, petitioner

must demonstrate that, in light of all the evidence, it is more likely than not that no

reasonable juror would have convicted him.” (internal quotation marks omitted)



                                           7
(citing Schlup, 513 U.S. at 327-28)).

      Petitioner cannot satisfy the actual innocence exception because he has not

provided new reliable evidence of innocence. Petitioner’s innocence claim centers

around relitigating the veracity of the testimony of the police officers involved in his

arrest: Officer L. Schmucker (who reported seeing Petitioner engage in a hand-to-hand

transaction) and Officer J. Weber (who arrested Petitioner). (See Civ. Doc. 2 at 6-8).

However, their testimony was subject to extensive cross-examination at trial. (Crim.

Doc. 49, Trial Tr. Vol. I at 51-61, 83-98). The jury also had the opportunity to hear

from Petitioner himself (Crim. Doc. 50, Trial Tr. Vol. II at 13-41), but the jury

concluded that the officers’ testimony was more credible. Incidentally, Petitioner’s

trial testimony contradicts some of his current allegations of innocence. In the

Supporting Memorandum, Petitioner states that the officers lacked probable cause to

arrest him “because a search of Petitioner did not reveal any drugs….” (Civ. Doc. 2 at

6-7). But at trial, Petitioner admitted that the arresting officer found two marijuana

seeds and a stem on him. (Crim. Doc. 50 at 24).

      Thus, Petitioner’s plea of actual innocence does not contain any new evidence

that was not or could not have been presented to the jury. Moreover, Petitioner’s claim

of innocence is based on his own unsubstantiated and inconsistent allegations. He has

not supported his claims with reliable evidence, such as “trustworthy eyewitness

accounts” or “critical physical evidence.” Schlup, 513 U.S. at 324.

      Furthermore, even if Petitioner’s current allegations of innocence counted as

new evidence, it is not likely that no reasonable juror would convict him in light of all



                                           8
the evidence. Bousley, 523 U.S. at 623. The Eleventh Circuit recounted the trial

testimony on direct appeal:

      The arresting officer testified that, as he emerged from his cruiser, he
      saw Cochran drop a shiny, silver, palm-sized object to the ground. He
      further testified that he recovered a loaded .25 automatic handgun from
      the location where Cochran had been standing and that the gun was not
      rusted or corroded in a way that would indicate it had been there for a
      while. Although there was another man at the scene, the officer testified
      that the man had been standing in the middle of the road apart from
      Cochran, who had been standing in a grassy area between the road and
      the sidewalk.

      The government also presented a latent print examiner who testified that
      there was “not enough detail” on the recovered weapon or ammunition
      “for any sort of identification or comparison” but also that people do not
      automatically leave fingerprints when they touch something. He noted
      that certain factors can prevent fingerprints from transferring to an
      object, such as whether that object had been “dropped on the ground” or
      had come “in contact with dirt or debris.”

      Finally, the government offered a special agent with the Bureau of
      Alcohol, Tobacco, Firearms, and Explosives, who testified that the gun
      involved in this case had traveled in interstate commerce because it had
      been manufactured in Illinois, sold in Georgia, and eventually recovered
      in Florida. In addition to the government's evidence, cross examination
      of Cochran revealed that he was a seven-time felon who was admittedly
      under the influence of marijuana the day he was arrested.

      The jury was entitled to reject Cochran's testimony that it was the other
      man present at the scene-and not Cochran-who possessed the weapon in
      favor of the opposing testimony presented by the government. See
      Williams, 390 F.3d at 1323.[7]

Cochran, 329 F. App'x at 245–46. Considering that the jury heard Petitioner’s

testimony and convicted him nonetheless, a reasonable juror could still convict

Petitioner beyond a reasonable doubt, even in light of his current allegations. As such,




7     United States v. Williams, 390 F.3d 1319 (11th Cir. 2004).

                                           9
Petitioner does not meet the demanding standard required to pass through the actual

innocence gateway. 8

      Alternatively, Petitioner asserts that § 2255(e)’s saving clause excuses him from

the statute of limitations. (Civ. Doc. 1 at 11; Civ. Doc. 2 at 2). Petitioner does not

explicitly state that he wishes to pursue habeas corpus relief under § 2241 as an

alternative, but by invoking the saving clause he implies that he wishes to do so. But

“[s]ince 1948, Congress has required that a federal prisoner file a motion to vacate, 28

U.S.C. § 2255, instead of a petition for a writ of habeas corpus, id. § 2241, to

collaterally attack the legality of his sentence.” McCarthan v. Dir. of Goodwill Indus.-

Suncoast, Inc., 851 F.3d 1076, 1081 (11th Cir.) (en banc), cert. denied sub

nom. McCarthan v. Collins, 138 S. Ct. 502, 199 L.Ed.2d 385 (2017).

      Section 2255(e) makes clear that a motion to vacate is the exclusive
      mechanism for a federal prisoner to seek collateral relief unless he can
      satisfy the “saving clause” at the end of that subsection:

             An application for a writ of habeas corpus in behalf of a
             prisoner who is authorized to apply for relief by motion
             pursuant to this section, shall not be entertained if it
             appears that the applicant has failed to apply for relief, by
             motion, to the court which sentenced him, or that such court


8      To the extent Petitioner suggests that he is actually innocent of the ACCA
enhancement, neither the Supreme Court nor the Eleventh Circuit have decided
whether the actual innocence exception extends to the noncapital sentencing context.
McKay, 657 F.3d at 1197 & n.12. But even assuming it does, “actual innocence
means factual innocence, not mere legal insufficiency.” Id. at 1197 (emphasis in
original) (quotation marks omitted). Petitioner’s claim that he is not an armed career
criminal because his prior drug convictions do not satisfy the ACCA’s definition of a
“serious drug offense” (Civ. Doc. 1 at 5; Civ. Doc. 2 at 9-10), “is one of legal, rather
than factual, innocence and thus fails to fall within the actual innocence exception's
purview.” McKay, 657 F.3d at 1198. The same is true of Petitioner’s claim that he is
not an armed career criminal because his prior convictions should not have counted
separately. (Civ. Doc. 1 at 6-7; Civ. Doc. 2 at 10-11).

                                          10
             has denied him relief, unless it also appears that the remedy
             by motion is inadequate or ineffective to test the legality of
             his detention.

Id. (emphasis in original) (quoting 28 U.S.C. § 2255(e)). Importantly however, “a

‘limitations period’ does not render the § 2255 motion inadequate or ineffective.”

Zelaya v. Sec'y, Fla. Dep't of Corr., 798 F.3d 1360, 1372 (11th Cir. 2015) (citing Bryant

v. Warden, FCC Coleman-Medium, 738 F.3d 1253, 1272 (11th Cir. 2013)). “[A]

procedural bar might prevent relief, but that bar does not render the motion itself an

ineffective or inadequate remedy.” McCarthan, 851 F.3d at 1086 (citing Jiminian v.

Nash, 245 F.3d 144, 147-48 (2d Cir. 2001) (Sotoymayor, J.)).

      Petitioner could have challenged the legality of his sentence by raising his

ineffective assistance claims in a timely § 2255 motion, but he simply failed to do so.

Petitioner’s “failure to bring [his claims] earlier” is not “relevant to the saving clause

inquiry.” Id. at 1090. “Because [Petitioner] filed a traditional claim attacking his

sentence that he could have brought in a [timely] motion to vacate, the remedy by

motion is adequate and effective to test the legality of his detention.” Id. As such, the

saving clause is unavailable to Petitioner. Indeed, AEDPA’s “procedural bars mean

nothing if they can be avoided through the saving clause. The saving clause does not

allow access to section 2241 whenever a claim is untimely or procedurally defaulted

otherwise the statute would render itself inadequate or ineffective.” Id. at 1092. As

such, Petitioner cannot avoid § 2255(f)’s statute of limitations by resorting to §

2255(e)’s saving clause.

      Petitioner’s § 2255 Motion is untimely under § 2255(f)(1) and is due to be



                                           11
dismissed. As such, and in accordance with the Rules Governing Section 2255

Proceedings in the United States District Courts, it is hereby ORDERED:


      1. Petitioner Eric Jonelle Cochran’s Motion Under 28 U.S.C. § 2255 to Vacate,

          Set Aside, or Correct Sentence (Civ. Doc. 1) is DISMISSED WITH

          PREJUDICE.

      2. The Clerk should enter judgment in favor of the United States and against

          Petitioner, and close the file.


 CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN FORMA
                     PAUPERIS DENIED

      IT IS FURTHER ORDERED that Petitioner is not entitled to a certificate of

appealability. A prisoner seeking a motion to vacate has no absolute entitlement to

appeal a district court’s denial of his motion. 28 U.S.C. § 2253(c)(1). Rather, a district

court must first issue a certificate of appealability (COA). Id. “A [COA] may issue…

only if the applicant has made a substantial showing of the denial of a constitutional

right.” Id. at § 2253(c)(2). To make such a showing, Petitioner “must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were

‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

Petitioner has not made the requisite showing in these circumstances. Because

Petitioner is not entitled to a certificate of appealability, she is not entitled to appeal



                                            12
in forma pauperis.

        DONE AND ORDERED at Jacksonville, Florida this 16th day of October,

2019.




                                              TIMOTHY J. CORRIGAN
                                              United States District Judge




lc 19
Copies:
Counsel of record
Petitioner




                                     13
